DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first polarization section; second polarization section; rotation control section; generation section in claim 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 17-20 of copending Application No. 16/640,570 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the instant claim is taught by the co-pending application.  The examiner notes that the distinction between body and biological tissue does not distinguish the two applications as it is the material worked upon by the apparatus and found to be non-limiting, please see MPEP 2115.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1 and 15, the examiner is unclear as to what specifically applicant is referring to as an “intersection angle”.  The examiner notes that two interpretations are possible for the noted limitation.  Specifically it could be the angle formed by the beam flowing between the input polarizer and the output polarizer.  In other words the alignment of the input optical system with the output optical system from the perspective of the beam path.  The “intersection angle” could also be the alignment of the two polarization plates relative to one another.  In other words the intersection angle of the linear polarization angles of the two polarizers are linked together via an intersection angle of one relative to another.  The examiner when looking to the instant application failed to find a clear description of the “intersection angle”.  Applicant defines it as ϕ, and only seems to show it as a polarization rotation in figure 2.  Therefore it would seem that the second interpretation is correct, but still a guess based on the instant disclosure.  For examination purposes the examiner will interpreted the claim to cover both potential interpretations.  Claims 2-14 are rejected for their dependence on instant claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casas (U.S. PGPub No. 2016/0299057 A1).
As to claims 1 and 15, Casas discloses and shows in figures 1 and 2, an imaging device comprising: 
a first polarization section (202, 204, 206, 207, 201 and 205, where the examiner is interpreting the cited structures as structural equivalents in that they are capable of performing the same function) that irradiates a body tissue (210) with polarization light of a first polarization direction (more clearly shown in figure 1, as the result of going through cross polarizer 202, which can be linear as shown by the dark lines and disclosed) ([0023], ll. 1-4; [0034], ll. 1-6; [0035], ll. 5-18; [0038], ll. 15-16); 
a second polarization section (analyzer 203 which also inherently outputs a polarization direction) that extracts a polarization component of a second polarization direction that intersects with the first polarization direction (via relaying of the light to and from the sample), from beams of reflection light that are the polarization light reflected by the body tissue shown in figure 2 and as disclosed the polarizers can be above, below or with the sample in between) ([0034], ll. 1-6; [0035], ll. 1-11; [0038], ll. 15-16); 

a generation section (digital processing device, disclosed but not shown, which is also cited against the computer system of instant claim 15) that generates an image signal of the body tissue on a basis of the polarization component of the reflection light extracted by the second polarization section in accordance with rotation operation performed by the rotation control section ([0006]; [0023], ll. 1-4; [0050]).
The subject matter of claims 1 and 15 relate in that the technical features of apparatus claim 1 are in each case suitable for implementing the method of claim 15, therefore the method is inherent, in view of the above apparatus rejection.
As to claim 2, Casas discloses and shows in figures 1 and 2, an imaging device, wherein the first polarization section includes a first polarization element (202) that polarizes at least part of illumination light emitted from a light source (204), in the first polarization direction (more clearly shown in figure 1), and the second polarization section includes a second polarization element (203) that extracts the polarization 
 	As to claim 3, Casas discloses an imaging device, wherein the intersection angle is an angle in a range of 90°±2° (i.e. the separation angle in the black lines in figure 1 which are shown as 90 degrees offset from one another) ([0034]).
 	As to claim 4, Casas disclose an imaging device, wherein the rotation control section rotates the first polarization direction and the second polarization direction in synchronization with each other ([0034], ll. 4-6).
 	As to claim 5, Casas discloses an imaging device, wherein the generation section generates a first image signal in a case where each of the first polarization direction and the second polarization direction is in a predetermined state, and generates a second image signal in a case where the rotation control section rotates each of the first polarization direction and the second polarization direction in the predetermined state by a predetermined angle ([0034], ll. 4-10).
 	As to claim 6, Casas discloses an imaging device, wherein the predetermined angle is an angle in a range of 45°±22.5° ([0034], ll. 4-6, as disclosed the polarizers are rotated at 45 degree increments).
 	As to claim 7, Casas discloses an imaging device, further comprising an analysis section that analyzes each of the first image signal and the second image signal ([0034], 8-10; [0073] all of the image display requires some level of analysis to display).
	As to claim 12, Casas discloses an imaging device, wherein each of the first polarization element and the second polarization element is configured to be attachable and detachable ([0034], ll. 1-4; [0035], ll. 1-11; where the examiner is interpreting that 
 	As to claim 13, Casas discloses an imaging device, which is configured as an endoscope or a microscope ([0006], ll. 1-6; [0047], ll. 1-2).
 	As to claim 14, Casas discloses an imaging device, wherein the rotation control section is capable of setting the first polarization direction and the second polarization direction to be substantially parallel to each other ([0034], ll. 1-6, where the examiner notes that since the polarizers are disclosed at being rotated, the system of Casas is clearly “capable of” allowing the polarizers to be rotated substantially parallel to each other).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Casas in view of Daisuke (JP 2008076324 where the examiner is providing citations on a machine translation provided hereinwith).

Casas does not explicitly disclose an imaging device where the analysis section calculates luminance differences between the first pixel signals and the second pixels signals.
	However, Daisuke does disclose in (page 4, ll. 33-35 and ll. 45-46) the basic concept of measuring anisotropy of a sample by using a different measurement of light intensity images. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Casas with an imaging device where the analysis section calculates luminance differences between the first pixel signals and the second pixels signals in order to provide the advantage of increased versatility in providing a anisotropic composite image of the sample under test for more details in addition the method as disclosed in Daisuke is known for removed a noise component from the image.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Casas in view of Daisuke (JP 2008076324 where the examiner is providing citations on a machine translation provided hereinwith) further in view of Fukazawa et al. (U.S. PGPub No. 2011/0235038 A1).
As to claims 9 and 10, Casas in view of Daisuke fails to teach or disclose an imaging device according to claim 8, wherein the analysis section extracts a part having 
However, Fukazawa does disclose in ([0070]) the concept of extracting a part (i.e. focus defect) and displaying it (i.e. emphasizing it as an image) when it exceeds a threshold value.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Casas in view of Daisuke with an imaging device according to claim 8, wherein the analysis section extracts a part having the luminance difference higher than a predetermined threshold or wherein the analysis section generates an emphasis image in which the extracted part is emphasized in order to provide the advantage of expected results in using a common thresholding technique one can isolate the desired sample information under test and extract it from undesired values as is well-known in the optical art, thus resulting in a more efficient and simple analysis of the desired information from the sample under test.
 	As to claim 11, Casas does not explicitly disclose an imaging device, wherein the analysis section outputs the emphasis image as an intraoperative image.
	However, Casas does disclose in ([0011], ll. 1-6; [0023]; [0073]) the use of outputting emphasized images (i.e. ones with coordinates or annotations) and further discloses the use of measuring tissue samples.  Further obviously the system of Casas can be used in an intraoperative manner if desired, and applicant has failed to claim any structure or tie the intraoperative image to any structure that distinguishes the apparatus over the reference of record Casas.  Lastly the examiner notes for compact prosecution that even if applicant doesn’t agree with the obvious rationale, apparatus claims are 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Casas with wherein the analysis section outputs the emphasis image as an intraoperative image in order to provide the advantage of increased versatility in outputting an intraoperative image one can use the system for tissue measurements not only on slides but also via a probe on lifeform under test.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Michael P LaPage/Primary Examiner, Art Unit 2886